Citation Nr: 1543112	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to service connection for bilateral upper extremity radiculopathy.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for bilateral lower extremity radiculopathy. 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for diabetes mellitus type II.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for traumatic brain injury (TBI).

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for dementia, also claimed as sleep disorder and chronic nervous condition.

11.  Entitlement to service connection for circulatory problems.

12.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to medications.

13.  Entitlement to service connection for bilateral upper extremity frostbite.

14.  Entitlement to service connection for bilateral lower extremity frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The record indicates that the Veteran served on active duty from September 1951 to April 1958.  

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board wrote to the Veteran informing him that his appeal had been certified to the Board in Washington, D.C., and that the Veteran had 90 days to ask to appear personally at a hearing before the Board.  Later in April 2015 the Veteran submitted a VA Form 9 to VA in which he checked a box indicating that he wanted a BVA hearing at a local VA office.  However, in the comment section of the VA Form 9, the Veteran clarified that he actually wished to have a hearing at the San Juan RO before a Decision Review Officer (DRO) (rather than before a Veterans Law Judge).  In a letter dated April 28, 2015, the Veteran also requested that he be provided a DRO hearing at the San Juan RO.  The Veteran has not been provided the requested DRO hearing and this claim must be remanded for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.

2.  Schedule a hearing before RO personnel at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof.

3.  Thereafter, take any additional development action that is deemed warranted and readjudicate the claims.  If any determination remains unfavorable, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




